                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No.: 5:10-CV-25-FL

                                                   )   ORDER GRANTING MOTION FOR
SAS INSTITUTE INC.,                                )   WORLD PROGRAMMING LIMITED
                                Plaintiff,         )   TO FILE UNDER SEAL EXHIBIT A
                                                   )     TO THE DECLARATION OF
                      v.                           )       REBECCA M. LECAROZ
                                                   )
WORLD PROGRAMMING LIMITED,                         )
                   Defendant.                      )
                                                   )

       THIS MATTER is before the Court on Defendant World Programming Limited’s

(“WPL”) motion to file under seal Exhibit A to the Declaration of Rebecca M. Lecaroz

(“Lecaroz Exhibit”). Because the Lecaroz Exhibit contains information that is highly

confidential, proprietary, and commercially sensitive information of WPL, WPL asks that the

Court allow WPL to file the Lecaroz Exhibit under seal. For the reasons that follow, the Court

GRANTS WPL’s motion to file under seal.

       To determine whether to grant a request to seal a document, the court must consider

whether “the public’s right of access is outweighed by competing interests.” See Ashcraft v.

Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000) (quoting In re Knight Pub. Co., 743 F.2d 231,

235 (4th Cir. 1984)). Although the common law presumes a right to inspect and copy judicial

records and documents, denial of access is within the sound discretion of the court. Id. To

determine whether a party’s interest in sealing records outweighs the public’s right to access, a

court must engage in a three-part analysis: (1) provide public notice of the request to seal and

allow interested parties a reasonable opportunity to object; (2) consider less drastic alternatives

to sealing the document; and (3) articulate the specific reasons and factual findings supporting its
decision to seal. See id.; Morris v. Cumberland Cty. Hosp. Sys., Inc., No. 5:12-CV-629, 2013

WL 6116861, *1 (E.D.N.C. Nov. 13, 2013).

       The applicable standards justify sealing the Lecaroz Exhibit. The public has received

adequate notice of the request to seal because this Motion has been docketed in the public record,

and no objection has been raised in the interim. See In re Knight Pub. Co., 743 F.2d at 235.

Additionally, there is no less drastic alternative to sealing the Lecaroz Exhibit because the

confidential information is encompassed in the entire exhibit. Filing the Lecaroz Exhibit in the

public record would disclose confidential and commercially sensitive information not generally

known to the public. Simply put, WPL’s interest in preserving the confidentiality of its financial

status outweighs any public interest in its disclosure. Finally, the Court meets the third prong of

the Ashcraft analysis by virtue of the findings delineated in this Order.

       For these reasons, WPL’s motion to file under seal is hereby GRANTED. The Clerk is

DIRECTED to file the foregoing document UNDER SEAL. The Clerk is further DIRECTED to

send a copy of this Memorandum Order to all counsel of record.

       It is so ORDERED.

                                                      __________________________
                                                      United States District Judge
        1/28/19
Date: _________________




                                                 2
